                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA                     n    L IS ft
                              Richmond Division


RANDELL DOUGLASS HOGGARD,
                                                                   r     FEB 2 ^ 2019      yl
                                                                   CLERK, U.S. DISTRICT COURT
                                                                         RICHMOND. VA
     Plaintiff,

V.                                           Civil Action No. 3:18CV819

D. GUTIERREZ, et al.,

     Defendants.


                             MEMORANDUM OPINION


     By Memorandum Order entered on January 8, 2019, the Court

directed Randell Douglass Hoggard to show good cause why the action

should not be dismissed against Defendant E. Villalobos because

Hoggard had failed to serve him in a timely manner.                     On January

14, 2019, the United States Postal Service returned the January 9,

2019 Memorandum Order marked, "RETURN TO SENDER" and "NOT AT THIS

ADDRESS."    Since that date, Hoggard has not contacted the Court to

provide a current address.           Hoggard's failure to contact the Court

and provide a current address indicates his lack of interest in

prosecuting this action.        See Fed. R. Civ. P. 41(b).          Accordingly,

the action will be dismissed without prejudice.

     The    Clerk    is   directed    to send   a   copy   of    this   Memorandum

Opinion to Hoggard.

                                                /s/             /2di^
                                       Robert E. Payne
Date:                                  Senior United States District Judge
Richmond, Virginia
